Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 1-2, 5, 8, 10, 13, 24, 27, 29, 31, 33, 35-36, 42, 44-45, 47, 50, 53, 55 and 57-66 are pending
Claim 55 is withdrawn
Claims 1-2, 5, 8, 10, 13, 24, 27, 29, 31, 33, 35-36, 42, 44-45, 47, 50, 53 and 57-66 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 1/14/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-2, 5, 8, 10, 13, 24, 27, 29, 31, 33, 35-36, 42, 44-45, 47, and 57-66, drawn to a composition comprising a complexes of polyanionic compounds and lipid components.
Claims 50, 53, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Compound 43 from p. 84 of Table 1A of the specification.

    PNG
    media_image1.png
    262
    317
    media_image1.png
    Greyscale

Species Rejoinder
Claim 66 encompassing the elected species is allowable. The species election requirement in the Office action mailed on 11/15/2021 has been withdrawn in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
Invention Rejoinder
The restriction requirement between Groups I-II, as set forth in the Office action mailed on 11/15/2021, has been reconsidered in view of the prior art and level of search burden. The restriction requirement between Groups I-II is hereby withdrawn. Claims 50 and 53, directed to previously non-elected Group II are no longer withdrawn from consideration.
Allowable subject matter
Claim 66 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or fairly suggest a composition comprising a complexes of polyanionic compounds and lipid components comprising compounds 41-43.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/2021 and 8/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 42 is objected to because of the following informalities: instant claim recites each lipid component of the composition as a letter (i.e., a, b, c, d), while independent claim 1 recites each lipid component of the composition as a Roman numeral (i.e., i, ii, iii, iv). For consistency each lipid component should have the same designation. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 13 is dependent on canceled Claim 12. MPEP 608.01(n) states that if the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete. For the sake of compact prosecution, Claim 13 is being examined as being dependent on Claim 10.
Claim 42 recites the limitation "one or more lipidated cationic peptide compounds" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to “one or more tertiary amino lipidated cationic peptide compounds”, thereby rendering Claim 42 indefinite. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8, 10, 13, 24, 27, 29, 31, 33, 35-36, 42, 44-45, 47, 50, 53 and 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 encompasses a composition comprising complexes of polyanionic compounds, structural lipids, phospholipids, shielding lipids, and a genus of N-substituted polyglycine peptoids encompassed by the following formula:  

    PNG
    media_image2.png
    245
    401
    media_image2.png
    Greyscale

Wherein, R5 is an aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl;
Wherein, R7 is H, alkyl, acyl, OH, OR7a, NH2, NHR7a, or a lipid moiety, wherein R7a is alkyl, acyl, or a lipid moiety;
Wherein, Ra and Rb are H, C1-C4 alkyl, or a side chain moiety found on a natural or non-natural amino acid.
	Dependent claims 2, 27, 31, 35 and 42 encompass a composition comprising phospholipids, shielding lipids, and a genus of N-substituted polyglycine peptoids with varying w/w %.
	Dependent claim 5 encompasses a of N-substituted polyglycine peptoids that comprise 4 or 5 monomers.
	Dependent claim 8 encompasses a genus of N-substituted polyglycine peptoids where the R3 group is a branched or straight alkyl.
Dependent claims 10 and 13 encompass a genus of N-substituted polyglycine peptoids where the R5 group is aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, or N-heteroaryl.
Dependent claim 24 encompasses a genus of N-substituted polyglycine peptoids where the Ra and Rb groups are hydrogen.
Dependent claims 29, 33, 36 and 42 encompass a genus of phospholipids, structural lipids, and shielding lipids.
Dependent claims 44, 45, and 47 encompass a genus of polyanionic compounds.
Dependent claims 50 and 53 encompass a genus of methods comprising the compositions for delivering the complexes polyanonic compounds to cells.
Dependent claim 57 encompasses a genus of N-substituted polyglycine peptoids where the R7 groups is NH2.
Dependent claim 58 encompasses a genus of N-substituted polyglycine peptoids where there are 5 monomers, and the R3 groups are branched or straight alkyls.
Dependent claims 59-61 encompass a genus of N-substituted polyglycine peptoids where the R5 group is a hydroxyalkyl, hydroxyether, alkoxyalkyl or hydroxyheteroalkyl.
Dependent claims 62-65 encompass a genus of N-substituted polyglycine peptoids where there are 5 monomers, the R3 groups are branched or straight alkyls, the R5 group is a hydroxyalkyl, the R7 in NH2, and Ra and Rb groups are hydrogen.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.

In regard to claim 1 encompassing a genus of encompass a genus of N-substituted polyglycine compounds, the specification provides a description for just 5 compounds that are encompassed by the claimed formula:
Compound 41

    PNG
    media_image3.png
    294
    369
    media_image3.png
    Greyscale
,
Compound 42

    PNG
    media_image4.png
    306
    393
    media_image4.png
    Greyscale
,
Compound 43

    PNG
    media_image1.png
    262
    317
    media_image1.png
    Greyscale
,


    PNG
    media_image5.png
    294
    465
    media_image5.png
    Greyscale
,
and Compound 47

    PNG
    media_image6.png
    333
    486
    media_image6.png
    Greyscale
.
Furthermore, Applicant demonstrates that the peptoid compounds 41, 42, 43, 44, and 47 when combined with the structural lipid cholesterol, the phospholipid DOPE, and the shielding lipid DMG-PEG2000 as a mass ratio of 41:23:33:3 are able to form complexes with polyanionic mRNA, and delivery the mRNA to a cell both in vitro and in vivo (Examples 7 & 8, see Figs. 6 & 7 of Applicant’s disclosure).
However, Applicant’s specification has provided no other descriptions of the claimed genus of N-substituted glycine based peptoids comprising lengths between 2-6 monomers, with a terminal (R5) group including an aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl, with the other terminal (R7) group 7a, NH2, NHR7a, or a lipid moiety, wherein R7a is alkyl, acyl, or a lipid moiety, and optionally including C-substituted glycine with H, C1-C4 alkyl, or a side chain moiety found on a natural or non-natural amino acid, which are capable of forming complexes with a polynucleotide and transfecting a cell.
 In regard to dependent claims 2, 27, 31, 35 and 42 encompassing a composition comprising phospholipids, shielding lipids, and a genus of N-substituted polyglycine peptoids with varying w/w %, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, combined with the structural lipid cholesterol, the phospholipid DOPE, and the shielding lipid DMG-PEG2000 as a mass ratio of 41:23:33:3.
	In regard to dependent claim 5 encompassing a genus of N-substituted polyglycine peptoids that comprise 4 or 5 monomers, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where n is 4.
In regard to dependent claims 8 encompassing a genus of N-substituted polyglycine peptoids where the R3 group is a branched or straight alkyl, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R3 is a straight C10 alkyl.
In regard to dependent claims 10 and 13 encompassing a genus of N-substituted polyglycine peptoids where the R5 group is aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, or N-heteroaryl, as stated supra, Applicant’s specification describes a limited number of species of the claimed 
In regard to dependent claim 24 encompassing a genus of N-substituted polyglycine peptoids where the Ra and Rb groups are hydrogen, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids.
In regard to dependent claims 29, 33, 36 and 42 encompassing a genus of phospholipids, structural lipids, and shielding lipids, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, combined with the structural lipid cholesterol, the phospholipid DOPE, and the shielding lipid DMG-PEG2000.
In regard to dependent claims 44, 45, and 47 encompassing a genus of polyanionic compounds, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, combined with the a mRNA based polyanionic compound.
In regard to dependent claims 50 and 53 encompassing a genus of methods comprising the compositions for delivering the complexes polyanonic compounds to cells, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids.
In regard to dependent claim 57 encompassing a genus of N-substituted polyglycine peptoids where the R7 groups is NH2, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids.
In regard to dependent claim 58 encompassing a genus of N-substituted polyglycine peptoids where there are 5 monomers, and the R3 groups are branched or 
In regard to dependent claims 59-61 encompassing a genus of N-substituted polyglycine peptoids where the R5 group is a hydroxyalkyl, hydroxyether, alkoxyalkyl or hydroxyheteroalkyl, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R5 is hydroxypropylalkyl.
In regard to dependent claims 62-65 encompassing a genus of N-substituted polyglycine peptoids where there are 5 monomers, the R3 groups are branched or straight alkyls, the R5 group is a hydroxyalkyl, the R7 in NH2, and Ra and Rb groups are hydrogen, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R5 is hydroxypropylalkyl and R3 is a straight C10 alkyl.
	Accordingly, Applicant did not demonstrate a reduction to practice a genus of claimed peptoids that are able to form complexes with a polyanionic compound and transfect a cell. Furthermore, Applicant has not adequately set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of peptoids that would predictably function to form complexes with a polyanionic compound and transfect a cell. 
DISCLOSURE OF STRUCTURE
The Applicant has provided a limited number of species of the claimed peptoid structure (i.e, compounds 41, 42, 43, 44, and 47), which predictably function to form complexes with a polyanionic compound (i.e., a polynucleotide) and transfect cells. 
However, Applicant’s specification also clearly demonstrates that many peptoids of the 72 tested do not predictably function to form complexes with a polynucleotide and/or transfect cells including compounds 3-6, 9, 11-12, 14-16, 37-40, 48, 56, 64, and 72 (see Figs. 4-6).
 Finally, beyond the fact that all of the claimed compounds are based on N-substituted glycine, Applicant’s specification does not describe a relationship between the structure of the claimed genus of peptoids and the ability to predictably form complexes with polynucleotides and/or transfect cells.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, Applicant has provided a limited number of species of the claimed peptoid structure, which predictably function as claimed. However, the breadth of the claims encompasses a genus of genus of N-substituted glycine based peptoids comprising lengths between 2-6 monomers, with a terminal (R5) group including an aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl, with the other terminal (R7) group including an H, alkyl, acyl, OH, OR7a, NH2, NHR7a, or a lipid moiety, wherein R7a is alkyl, acyl, or a lipid moiety, and optionally including C-substituted glycine with H, C1-C4 alkyl, or a side chain moiety found on a natural or non-natural amino acid, yet the present specification provides no guidance nor description which modification would result in a peptoid that would predictably function to form complexes with a polynucleotide and transfect a cell, 
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making and using the claimed invention is not well established. Although the making of N-substituted glycine peptoids was known by a variety of chemical means, one of skill in the art would neither expect nor predict the appropriate functional change in forming complexes with a polynucleotide and transfecting a cell with the claimed genus of peptoids. 
For example, Murphy et al., (PNAS, 1998, 95:1517-1522) teaches the ability of certain N-substituted glycine based peptoids to bind and transfect nucleic acids. Overall, Murphy teaches that “transfection activity and peptoid-DNA complex formation are shown to be highly dependent on the peptoid structure” (Abstract). Specifically, Murphy teaches that non-armomatic side chains were poor transfection reagents and behaved aberrantly in forming DNA complexes (p. 1521, 1st para.), and that the aromatic rd para.). Finally, Murphy et al., teach that “the spacing of charged residues on the peptoid chain as well as the degree of hydrophobicity of the side chains has a dramatic effect on the ability to form homogenous complexes with DNA” (p. 1520, 2nd para.).
Similarly, Lobo et al., (J Pharm Sci, 2003, 92:1905-1918, see IDS filed 6/18/2021) teaches the ability of certain N-substituted glycine based peptoids to bind and transfect nucleic acids. Overall, Lobo teaches a “lack of correlations between the physical properties and the transfection activities of these polyplexes” (Abstract). Specifically, Lobo teaches that mass to charge ratio was not predictive of transfection efficiency (Table 1, Figs. 4 & 6). Furthermore in regard to the length of the peptoids, Lobo teaches that repeating cationic, hydrophobic, hydrophobic polymers of at least 36 monomers in length with 12 cationic side chains were required to efficiently transfect DNA (p. 1909, Results, 1st para., p. 1911, last para.). 
Thus, the state of the prior art established that a genus of N-substituted glycine based peptoids as broadly as claimed would not predictably function to form complexes with polynucleotides and transfect a cell. Specifically, the state of the art teaches that the claimed genus of peptoids encompass lengths of oligomerized monomers that would not predictably function as claimed. Furthermore, the state of the art teaches that without the repeating motif comprising monomers with at least one terminal amine to act as a cationic side chain to interact with the backbone of the DNA in addition to the 
Applicant has claimed a genus of N-substituted glycine based peptoids comprising lengths between 2-6 monomers (i.e. s=1-5), with a terminal (R5) group including any aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl, the R3 group including a C8-C24 alky, and with the other terminal (R7) group including an H, alkyl, acyl, OH, OR7a, NH2, NHR7a, or a lipid moiety, wherein R7a is alkyl, acyl, or a lipid moiety, and optionally including C-substituted glycine with H, C1-C4 alkyl, or a side chain moiety found on a natural or non-natural amino acid, yet the specification has not disclosed such genus, and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of peptoids capable of forming complexing a polynucleotide and transfecting a cell. Furthermore, the state of the art indicated that making the claimed genus of peptoids that can predictably form complexes with a polynucleotide and transfect a cell is not well established and would require undue experimentation.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of gRNA. Specifically, there is limited description of the structure-function relationship between the claimed genus of peptoids and their ability to predictably form complexes with a polynucleotide and transfect a cell, and the Examiner 


 Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
Claims 1-2, 5, 8, 10, 13, 24, 27, 29, 31, 33, 35-36, 42, 44-45, 47, 50, 53 and 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for peptoid compounds 41, 42, 43, 44, and 47 for forming complexes with polyanionic compounds and transfecting cells, does not reasonably provide enablement for any peptoid of the claimed formula.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
SCOPE OF THE INVENTION 
The breadth of the claims encompasses compositions and methods of use comprising a genus of N-substituted polyglycine peptoids.  As discussed supra, the specification fails to describe the full genus of peptoids that function as claimed and would require undue experimentation to discover these peptoids.  The specification only discloses and provides guidance for a limited number of peptoid species.  
Independent claim 1 encompasses a composition comprising complexes of polyanionic compounds, structural lipids, phospholipids, shielding lipids, and a genus of N-substituted polyglycine peptoids encompassed by the following formula:  

    PNG
    media_image2.png
    245
    401
    media_image2.png
    Greyscale

Wherein, R5 is an aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl;
Wherein, R7 is H, alkyl, acyl, OH, OR7a, NH2, NHR7a, or a lipid moiety, wherein R7a is alkyl, acyl, or a lipid moiety;
Wherein, Ra and Rb are H, C1-C4 alkyl, or a side chain moiety found on a natural or non-natural amino acid.
	Dependent claims 2, 27, 31, 35 and 42 encompass a composition comprising phospholipids, shielding lipids, and a genus of N-substituted polyglycine peptoids with varying w/w %.
	Dependent claim 5 encompasses a of N-substituted polyglycine peptoids that comprise 4 or 5 monomers.
	Dependent claim 8 encompasses a genus of N-substituted polyglycine peptoids where the R3 group is a branched or straight alkyl.
Dependent claims 10 and 13 encompass a genus of N-substituted polyglycine peptoids where the R5 group is aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, or N-heteroaryl.
Dependent claim 24 encompasses a genus of N-substituted polyglycine peptoids where the Ra and Rb groups are hydrogen.
Dependent claims 29, 33, 36 and 42 encompass a genus of phospholipids, structural lipids, and shielding lipids.
Dependent claims 44, 45, and 47 encompass a genus of polyanionic compounds.
Dependent claims 50 and 53 encompass a genus of methods comprising the compositions for delivering the complexes polyanonic compounds to cells.
Dependent claim 57 encompasses a genus of N-substituted polyglycine peptoids where the R7 groups is NH2.
Dependent claim 58 encompasses a genus of N-substituted polyglycine peptoids where there are 5 monomers, and the R3 groups are branched or straight alkyls.
Dependent claims 59-61 encompass a genus of N-substituted polyglycine peptoids where the R5 group is a hydroxyalkyl, hydroxyether, alkoxyalkyl or hydroxyheteroalkyl.
Dependent claims 62-65 encompass a genus of N-substituted polyglycine peptoids where there are 5 monomers, the R3 groups are branched or straight alkyls, the R5 group is a hydroxyalkyl, the R7 in NH2, and Ra and Rb groups are hydrogen.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of encompass a genus of N-substituted polyglycine compounds, the specification provides a description for just 5 compounds that are encompassed by the claimed formula:
Compound 41

    PNG
    media_image3.png
    294
    369
    media_image3.png
    Greyscale
,
Compound 42

    PNG
    media_image4.png
    306
    393
    media_image4.png
    Greyscale
,
Compound 43

    PNG
    media_image1.png
    262
    317
    media_image1.png
    Greyscale
,
Compound 44

    PNG
    media_image5.png
    294
    465
    media_image5.png
    Greyscale
,
and Compound 47

    PNG
    media_image6.png
    333
    486
    media_image6.png
    Greyscale
.
Furthermore, Applicant demonstrates that the peptoid compounds 41, 42, 43, 44, and 47 when combined with the structural lipid cholesterol, the phospholipid DOPE, and the shielding lipid DMG-PEG2000 as a mass ratio of 41:23:33:3 are able to form complexes with polyanionic mRNA, and delivery the mRNA to a cell both in vitro and in vivo (Examples 7 & 8, see Figs. 6 & 7 of Applicant’s disclosure).
However, Applicant’s specification has provided no other descriptions of the claimed genus of N-substituted glycine based peptoids comprising lengths between 2-6 monomers, with a terminal (R5) group including an aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl, with the other terminal (R7) group including an H, alkyl, acyl, OH, OR7a, NH2, NHR7a, or a lipid moiety, wherein R7a is 
 In regard to dependent claims 2, 27, 31, 35 and 42 encompassing a composition comprising phospholipids, shielding lipids, and a genus of N-substituted polyglycine peptoids with varying w/w %, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, combined with the structural lipid cholesterol, the phospholipid DOPE, and the shielding lipid DMG-PEG2000 as a mass ratio of 41:23:33:3.
	In regard to dependent claim 5 encompassing a genus of N-substituted polyglycine peptoids that comprise 4 or 5 monomers, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where n is 4.
In regard to dependent claims 8 encompassing a genus of N-substituted polyglycine peptoids where the R3 group is a branched or straight alkyl, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R3 is a straight C10 alkyl.
In regard to dependent claims 10 and 13 encompassing a genus of N-substituted polyglycine peptoids where the R5 group is aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, or N-heteroaryl, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids where the R5 group is aminoethylalkyl, aminoproplyalkyl, aminopropylalkyaminopropylalkyl, or guanidinopropylalkyl.
In regard to dependent claim 24 encompassing a genus of N-substituted polyglycine peptoids where the Ra and Rb groups are hydrogen, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids.
In regard to dependent claims 29, 33, 36 and 42 encompassing a genus of phospholipids, structural lipids, and shielding lipids, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, combined with the structural lipid cholesterol, the phospholipid DOPE, and the shielding lipid DMG-PEG2000.
In regard to dependent claims 44, 45, and 47 encompassing a genus of polyanionic compounds, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, combined with the a mRNA based polyanionic compound.
In regard to dependent claims 50 and 53 encompassing a genus of methods comprising the compositions for delivering the complexes polyanonic compounds to cells, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids.
In regard to dependent claim 57 encompassing a genus of N-substituted polyglycine peptoids where the R7 groups is NH2, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids.
In regard to dependent claim 58 encompassing a genus of N-substituted polyglycine peptoids where there are 5 monomers, and the R3 groups are branched or straight alkyls, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R3 is a straight C10 alkyl.
In regard to dependent claims 59-61 encompassing a genus of N-substituted polyglycine peptoids where the R5 group is a hydroxyalkyl, hydroxyether, alkoxyalkyl or hydroxyheteroalkyl, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R5 is hydroxypropylalkyl.
In regard to dependent claims 62-65 encompassing a genus of N-substituted polyglycine peptoids where there are 5 monomers, the R3 groups are branched or straight alkyls, the R5 group is a hydroxyalkyl, the R7 in NH2, and Ra and Rb groups are hydrogen, as stated supra, Applicant’s specification describes a limited number of species of the claimed peptoids, where R5 is hydroxypropylalkyl and R3 is a straight C10 alkyl.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making and using the claimed invention is not well established. Although the making of N-substituted glycine peptoids was known by a variety of chemical means, one of skill in the art would neither expect nor predict the appropriate functional change in forming complexes with a polynucleotide and transfecting a cell with the claimed genus of peptoids. 
For example, Murphy et al., (PNAS, 1998, 95:1517-1522) teaches the ability of certain N-substituted glycine based peptoids to bind and transfect nucleic acids. Overall, Murphy teaches that “transfection activity and peptoid-DNA complex formation are shown to be highly dependent on the peptoid structure” (Abstract). Specifically, Murphy teaches that non-armomatic side chains were poor transfection reagents and behaved aberrantly in forming DNA complexes (p. 1521, 1st para.), and that the aromatic residues facilitate packing of the DNA while the free amine side chain interact with the rd para.). Finally, Murphy et al., teach that “the spacing of charged residues on the peptoid chain as well as the degree of hydrophobicity of the side chains has a dramatic effect on the ability to form homogenous complexes with DNA” (p. 1520, 2nd para.).
Similarly, Lobo et al., (J Pharm Sci, 2003, 92:1905-1918, see IDS filed 6/18/2021) teaches the ability of certain N-substituted glycine based peptoids to bind and transfect nucleic acids. Overall, Lobo teaches a “lack of correlations between the physical properties and the transfection activities of these polyplexes” (Abstract). Specifically, Lobo teaches that mass to charge ratio was not predictive of transfection efficiency (Table 1, Figs. 4 & 6). Furthermore in regard to the length of the peptoids, Lobo teaches that repeating cationic, hydrophobic, hydrophobic polymers of at least 36 monomers in length with 12 cationic side chains were required to efficiently transfect DNA (p. 1909, Results, 1st para., p. 1911, last para.). 
Thus, the state of the prior art established that a genus of N-substituted glycine based peptoids as broadly as claimed would not predictably function to form complexes with polynucleotides and transfect a cell. Specifically, the state of the art teaches that the claimed genus of peptoids encompass lengths of oligomerized monomers that would not predictably function as claimed. Furthermore, the state of the art teaches that without the repeating motif comprising monomers with at least one terminal amine to act as a cationic side chain to interact with the backbone of the DNA in addition to the arrangement of the neighboring monomers comprising bulky hydrophobic groups 
Applicant has claimed a genus of N-substituted glycine based peptoids comprising lengths between 2-6 monomers (i.e. s=1-5), with a terminal (R5) group including any aminoalkyl, alkylaminoalkyl, aminoalkyaminoalkyl, guanidinoalkyl, N-heterocyclylalky, N-heteroaryl, hydroxyalkyl, hydroxyether, alkoxyalkyl, or hydroxylheteroalkyl, the R3 group including a C8-C24 alky, and with the other terminal (R7) group including an H, alkyl, acyl, OH, OR7a, NH2, NHR7a, or a lipid moiety, wherein R7a is alkyl, acyl, or a lipid moiety, and optionally including C-substituted glycine with H, C1-C4 alkyl, or a side chain moiety found on a natural or non-natural amino acid, yet the specification has not disclosed such genus, and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was enabled for the broadly claimed genus of peptoids capable of forming complexing a polynucleotide and transfecting a cell. Furthermore, the state of the art indicated that making the claimed genus of peptoids that can predictably form complexes with a polynucleotide and transfect a cell is not well established and would require undue experimentation.
Since the prior art at the effective filing date of the present application did not provide guidance for making and using the claimed genus of peptoids, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
				CONCLUSION
In conclusion, since the art teaches that success of said preparing the claimed composition to complex with a polynucleotide and its method of use to transfect a cell is prone to influence by the structure of the peptoid and is highly unpredictable, and the specification does not provide ample guidance with respect to achieving the unexpected results beyond the peptoid compounds 41, 42, 43, 44, and 47, one would be burdened with undue experimentation to use the broadly claimed invention for forming complexes with polyanionic compounds and transfecting cells.
	

Pertinent References
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is the following: Burkoth et al. (US Patent 8,772,255, patented 7/08/2014), claims a method of introducing a siRNA polynucleotide into a cell comprising a lipidated cationic peptoid based on repeating N-substituted glycine monomers.

Conclusion
No claims are allowed.
Claim 66 is objected to as allowable.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARTHUR S LEONARD/Examiner, Art Unit 1633